. ...
3                                                                            f
>
,
1
                   OFFICE   OF   THE   ATTORNEY       GENERAL   OF   TEXAS
1
                                          AUSTIN

IERALD c. MANN
.TTe.*m. O*IL”*L
Eonor8bla Oaorge W. Cor        D*B* a


     rdmlnistrstlon for any plan lulmlttad rr0a Taxar.
     The law 8aking tha appzoprI8tlonr for eaatg*noy
     mt~rnltg apd !.pfa$ pars stated-that grants
                                              -   wore
                                                   _   _
     to be ado4 to u14 states uaaer plans ae~a~opsa ana
     admlnlatered by Sets health agencies and spprovsd
     by tbo Ghia? CU tha Children's Buraeu. . . .Tha
     Taras Ftmta lhpartmant of Raalth awt aasuma full
     ra8poruiblllty to* the nmdloal luper8lSlo8 o? tha
     plan 88tsblirhInfJ8tandarda of quallrI4atlon4 r0r
     prsotItIo84ra p4rtlalpatlng In tba plan, lto.
     ot . . :.. (11 Tka qualiri08tloae  raqulrad   for  phy4101888
     rendering my medIaa (other than obatetrloal) 84nlae8
     under  the plan rhould ba 88tabllshad by tha 3teta
     health agoaoy. Thee4 standards 8houl4 not be lower
     than thors derraribed  on page 9 of MOE Informtlon
     Olroular     Ho.   13.’

     "(Em:     lml rnrormstion CIrouler Do. 13, ps*           9,
     ppioT,ide8:   *zaedl481oara provided     un6er tha plan IMY
     be authoriaed    only when the 8ttsnding     php8Ioisn or
     oonsultant Is 13gMduat4     of a aabioal rohoo1 rppraved
      (8t the time Of &radUatlon Or rub8aquant t0 gx'odu-
     atloa) by tha Counoll on Madloal Eduaatlon and
     RO4pIt418 oi the h~ar~oan Yadloal AS8OOIatIO8. . .
     Spaoialist8 pho are oertlfied       by their r44p4oti~a
     Anaerloan Board8 (thaaa bo8rd8 (Ira 8clt up by tha
     A84rloan Ma~tiael A88oolatIon for Lt. D.*8 oaly) or
     whose trelnlng and axpmlonaa meat8 the requicara~ta
     iU 8UOtl boards 8lwuld   b4 dael~;ted      a4 4orA8tlltant4
     by the  state haalth dapartzaaat.. .
     *'It la no* nao448arp to bva I4tX-7r1, the oertlflo4t4
     of tha Stata Attoraay Oa84ra1, attaohad ta the
     EraarganoySlatarhlty and Iniant Car4 plam9
          Tha qU48tiOtl8 submitted by you r4i44d     in   tha
llgbt o? the above quote4 8t4taYa4tktsfrom the     ilfraotor’s
lattar are substantially restated s8 foll8Wr

          1. Would tha strtemanta and rulas quotad pro-
hibit the Tama :tata Dealt& Da 4rtm4at fro8 entering intO
a plan to admlni8ter the fUndO P0 quastidn?
                                                                           .I



                                                                                 .t

                                                                                      87’0



 iionorableGsor~;%3.                 Car    9aea 3

             2.    dould    the r~sr,uix6amtsacnoernlng t30
       yuallfta~tiocr of phyyrioicus           as FTaSOTlbed by
       ths Direotor      and the gko8cd rule ‘IRabove set
       iOt8h    O~JaatibUta    Illsi;% dtsari~1nnti.m 1~ Ttx%%,
       4Bd ii 40, uould bhe T%t,e% Not.0 Sealth Depart-
       a-sot be prohibit&        rror3 6nttring    ht.0 8uoh ,&a
       Sor      3ttalnirtration7

             3. soold it bc poa%lbl% for t~ha Attorney
       Ganaral to oartitg on t ha :~!Gi-73 oartfCtostr
       rrgalrsd   by the iiwc%u a% %%m% 1% quoted la
       the:- raqu88t’t

                Yoorthe      purpose o: obtaining        aoru li&t      on the
F,urrstimr       perested,           sL our rac.usst,   you furnished    ua
vith the raoencly publishsd oiroui~r forlpsocntaising
ths ml%4 proclul&atedby tha TUted Strtais  Chll-3ran’s
Bwcau,       Dqmrtaeat             of Labor.

         r, “* 2935, 7Btb Gon~eoo, known %3 tha Labor-
P%dnr?l .Ssomltp .%p,TroCrist2msot 191/,,undrr Title I
thereof, oontaina tha follo~~in~appropriations ior tho
;)5Fnxt0entOf labor.
                Grants
                   to 3,~t.m 3s~ maar~ecnoy metsrnity -and
       lnf.at      uam
                   (nahlatal  drfsnm) : For <mats t2 stntse,
       i~oludin~ .ila%ka,Hsanil,  F’U8rtC
                                  .-      ‘tiQ0, and th Di8triOt
      of Columbia, ts povide, in w3ditioa to sl.?II,~lr  ssrvloea
      oth%rwi%% %v%iLabl%, mdlo%l auxsing, .!ndhospltnl
      aatsxnity   snd ?nCwt o,ax%Pm wlv%n md infant% of
       enllst%d s%n in the arnred l’oroes of ths WnLGod 3bta8,
      under sllotmnta by ths Seolreterpof Labor snb plana
      devalopod snd %&tinl%t*r%d by 3tsta heeltb %g%nof%%
      and approrah by the Chief of the ChitUr%n~% Duraau,
      ~L,hoo,OoO.n
            *he Poragoine sot axpesdj- pxOVtdeS
            1                                     tOT tWOh
rciai%tixbe ad~inlsbwsd by r,t%tehealth a,-antler. :‘6
Oonstxue    tbt  porti6n of :ba Direatorir letter s%t out
%bov%, tw,ethar with the rular promulC;atad by th% Bw%%u
to maqn th%t tha TOXM frt%te EO%ltb l)dp%Xta%nt@su%t
aJ.g oasuue responstbll.ltpfor th% polities     :and.I%F%Ct%
of adnlnlatarlng the funds. ‘chat La, to 848 th’dt,etle
f*a;nd% arapid to the popoP perawl sntitled th*rsw      for
in cormeatlon with ybur oplnioa rsquest.
                        Youxa vary txullg




                     ? .? ,‘i,..;
,~   ‘-   ._.   .:   ..a_? --,-
                                    i